[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-10356                ELEVENTH CIRCUIT
                                   Non-Argument Calendar            FEBRUARY 28, 2011
                                 ________________________               JOHN LEY
                                                                         CLERK
                         D.C. Docket No. 1:07-cr-00279-CAP-GGB-29

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                    Plaintiff-Appellee,

                                              versus

LEOPOLDO CASTANDA HERRERA,

llllllllllllllllllll                                              lDefendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                             for the Northern District of Georgia
                                ________________________

                                     (February 28, 2011)

Before BARKETT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

         Robert H. Citronberg, appointed counsel for Leopoldo Castanda Herrera, in

this direct criminal appeal, has moved to withdraw from further representation of
Herrera and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguably meritorious

issues, counsel’s motion to withdraw is GRANTED, and Herrera’s convictions

and sentences are AFFIRMED.




                                         2